Citation Nr: 1823819	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in Lincoln, Nebraska.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence of record for and against the claim for service connection for a bilateral hearing loss disability is in relative equipoise.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303 (d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303 (b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" such as sensorineural hearing, listed under 38 C.F.R. § 3.309 (a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Bilateral Hearing Loss

The Veteran contends that as a result of exposure to noises such as artillery fire and small and large arms fire during his active service he suffers from a bilateral hearing loss disability.  The Department of Defense recognizes certain military occupational specialties (MOS) on a scale of probability of noise exposure from low to highly probable.  The Veteran's service records show an MOS of single channel radio operator.  This MOS is rated on the DOD list as having a moderate probability of noise exposure.  Taking into account the Veteran's lay statements regarding exposure to hazardous noise during active duty service, exposure to acoustic trauma or noise alone does not mandate that service connection be granted.  Rather, the noise exposure must be shown to have caused his current hearing loss disability, or to have caused chronic or continuous symptoms of either.  Otherwise, the Veteran's hearing loss must be evaluated to have been compensably disabling within one year of service to be presumed incurred in-service.  See 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records (STR) contain multiple audiological examinations.  During the Veteran's enlistment examination in June 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
20
LEFT
15
10
15
15
10

The June 1985 military examiner did not report Maryland CNC speech discrimination values.  

During an in-service audiological evaluation in July 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
10
30
35
LEFT
15
0
15
25
20

The July 1987 military examiner did not report Maryland CNC speech discrimination values.  

The in-service audiological evaluation conducted in September 1989 found pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
10
LEFT
5
5
15
15
20

The September 1989 military examiner did not report Maryland CNC speech discrimination values.  

A December 1991 audiological exam, six months prior to the Veteran's separation from service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
20
0
LEFT
10
10
15
10
15

The December 1991 military examiner did not report Maryland CNC speech discrimination values.  

Although the record is silent for any complaints or treatment for bilateral hearing loss since service, the Veteran testified during his April 2016 Board hearing that he has experienced hearing difficulty since his separation from service.  Despite the Veteran's testimony, as a lay person, he is not competent to determine the etiology of his bilateral hearing loss.  See Layno, 6 Vet. App. 465, 469 (1994).  

Since service the Veteran has been employed as a factory worker, rider of horses on a feed lot and as a truck driver.  

In December 2013 the Veteran underwent a private audiological examination.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
40
LEFT
20
25
35
45
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Based upon the Veteran's reports, the audiological examination conducted, and service records, the December 2013 examiner found borderline normal gradually sloping to mild sensorineural hearing impairment in the right ear and borderline normal sloping to moderate sensorineural hearing impairment in the left ear.  Speech reception thresholds were in excellent agreement. The examiner concluded hearing loss was at least as likely than not a result of noise exposure suffered during military service as a radio operator even though complete medical history revealed signs and symptoms of tinnitus and hearing loss prior to military service.  The examining audiologist based her opinion on current objective audiological findings, subjective reports from the Veteran, and a review of his service records.   

In July 2014 the Veteran was afford a VA audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
35
LEFT
15
15
25
40
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.

The Veteran was diagnosed with right and left ear sensorineural hearing loss (in the frequency range of 500-4000Hz).  The examiner found that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for both the right and left ears.  He further found that the Veteran's right and left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  

The July 2014 examiner reasoned that although an audio exam during service showed temporary threshold shifts, the Veteran's enlistment exam and exam from December 1991 both show normal hearing with no significant shift in hearing between the two tests for either ear (ears were irrigated prior to performing the test in December 1991).  It is less likely as not that the Veteran's hearing loss is a result of his military noise exposure.

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the auditory threshold damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing levels had recovered without permanent loss.  According to the literature, one can expect a threshold change to vary from test to test for as much as 10 dB.  Therefore, for a threshold shift to be considered a significant change it must change more than 10 dB.  He also found that hearing loss did not exist prior to service.  

After a full review of the record, given the conflicting medical opinions of record, the Board finds that the weight of the evidence is in relative equipoise.  Accordingly, the benefit of the doubt doctrine is for application, and the claim for service connection for a bilateral hearing loss disability is granted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


